to a voluntary dismissal of this appeal. Cause appearing, we

                              ORDER this appeal DISMISSED.'


                                                                    , J.
                                        Pickering


                                                                                    J.
                Parraguirre                                Saitta



                cc: Hon. Michael Villani, District Judge
                     Special Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
                     Rodney Ormond, Jr.




                     'Because no remittitur will issue in this matter, see NRAP 42(b), the
                one-year period for filing a post-conviction habeas corpus petition under
                NRS 34.726(1) shall commence to run from the date of this order.

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) I947A